Title: To Thomas Jefferson from Thomas Newton, Jr., 24 August 1791
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


Norfolk, 24 Aug. 1791. The justices there desire to know how to “proceed when call’d on by the British Consul for Warrants to Apprehend Sea Men who quit their Ships, and whether they have power to Commit them to Gaol or send them on board their Ships.” Some think they have no power to do it, others that it should be done. This day a Capt. Stuport brought in a seaman who had not signed articles. The consul consulted the justices, and the greater part thought the man not bound to proceed. Some of the ship’s crew proved on oath before the consul that he had agreed to come in the ship from Jamaica and proceed back again, and the justices therefore would have nothing to do with it. “On this, Mr. Hamilton Issued out his Authority to the Capt: who brought some of his men on Shore and Violently seized the Sailor, and was Carrying him Off, but he made his escape … and run into my House, where they pursued him and endeavor’d to drag him Out. Not being at home at the time, I was sent for, and found a Croud about my Doors, with Capt. Stuport, his Boatswain and Others after the Sailor who was in the House. The Capt: offered me the Authority he had from the Consul. I wou’d have nothing to do with it, and told him I knew of no Authority that the Consul had to Issue Warrants and Seize men on our Lands.” He told the sailor, which he regrets, that he was not under his protection and to leave the house. He did so and made a momentary escape but soon publicly appeared on the streets. He desires TJ’s opinion, which will govern them in future, “so that we shall not infringe the privileges of a Consul and that he may not invade the rights of the Land.” Events of the sort happen daily, so he asks for TJ’s instructions “as it will be a Means of promoting harmony and good Order, when each know their Duty.”
